DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted February 4, 2021 (two IDS), June 1, 2021 (two IDS), July 30, 2021 (two IDS), and March 30, 2022 (two IDS), have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The preamble of Claim 13 recites “an electrode” but there is nothing in the claim that relates the “electrode” to anything beyond a capability.  Accordingly, any article with the claimed structure that could be used as an electrode can meet the claim. Similarly, Claim 1 recites “an article for use in an electrochemical cell” but “for use in” recites an intended use and does not have patentable weight.   The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
See MPEP 2111.02 regarding the effect of the preamble.  
Claim Objections
6.	Claim 4 is objected to because of the following informalities: the claim does not recite what is represented by Sn, Ge, and Si.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 4-9 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 8.	Claim 2 recites “wherein at least a portion of the plurality of particles comprises a non-ionically conductive material” and Claim 3 (further limiting Claim 2) recites “wherein the non-ionically conductive material comprises a ceramic material” and Claims 4-7 (further limiting Claim 3) recite ceramic material that is ionically conductive.  This sequence of claim limitations raises questions as to the scope of the claims, because it appears that Claim 2’s non-ionically conductive material is being further limited to be a non-ionically conductive ceramic material in Claim 3 (which is discussed in para 0177 of the published instant disclosure) but then said ceramic is being limited in Claims 4-7 to be an ionically conductive material, which is improper because it appears to be self-contradictory given the preceding claim language.  If the non-ionically conductive material is not intended to be further limited to be an ionically conductive material, but is rather being limited to simply include such a material, then such a mixture must be properly defined.  That is, the intended scope of the claims is not clear and the claims are therefore indefinite.
9.	Claims 8-9 and 21-22 recite numerical values preceded by “about” but the specification does not provide guidance as to the interpretation of “about” and so the scope of the claims is unclear, such that the values which would infringe upon the recited numbers is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allie US PG Publication 2017/019472 as evidenced by NPL 1 (http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm) and NPL 2 (https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html).
Regarding Claim 1, Allie discloses an article for use in an electrochemical cell comprising a first layer (cathode) 42 and a second layer (separator) 48 deposited on the first layer, wherein the second layer comprises a plurality of particles formed from particles having an original surface, wherein at least a portion of the plurlatiy of particles are at least partially embedded within the first layer, and wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another since the separator and cathode are sintered and as show in NPL 1 and NPL 2, sintering of such material results in fusing of the particles, which the skilled artisan would understand results in loss of original surface (see at least Figs 1-6; paras 0042-0047, 0067, 0076-0086, 0090). 
From NPL 1, http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm:

    PNG
    media_image1.png
    509
    654
    media_image1.png
    Greyscale


From NPL 2, https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html

    PNG
    media_image2.png
    206
    464
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    578
    485
    media_image3.png
    Greyscale


Regarding Claim 2, Allie teaches the use of a polymeric binder such as PVB or PVA (para 0066) in the separator mixture, which is a non-ionically conductive.
Regarding Claims 3 and 7, wherein the non-ionically conductive material (binder) comprises a ceramic material that is conductive to lithium ions (para 0051, 0072).
Regarding Claim 10, Allie teaches that the second layer comprises an ionically conductive material and at least a portion of the ionically conductive material is crystalline, since it is glass-crystalline (see Claim 15 of Allie).
11.	Claims 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda US Patent 5,955,182 as evidenced by NPL 1 (http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm) and NPL 2 (https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html).
Regarding Claim 13, Yasuda discloses an article (heat resisting member) that has the capability of serving as an electrode (see claim interpretation section above) comprising a first layer (metal base material) 1 comprising a coating  (metal bonded layer) 2 wherein the coating comprises a first material (metal) and a second layer (ceramics heat shield layer) 3a deposited on the coating 2 of the first layer 1, wherein the second layer comprises a plurality of particles formed from a second material, wherein the plurality of particles in the second layer are formed from particles having an original surface, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another since the ceramic layer (second layer) 1 is sintered ceramic material (see Figs and col 2, lines 54-59; col 5, lines 1-55; col 8, lines 14-26) and NPL1 and NPL2 show that sintering a material to form a ceramic results in fusion of the particles together such that original surfaces can no longer be discerned.  See below.
Regarding Claims 14 and 18, the coating 2 comprises a non-lithium ion conductive material on a surface of the first layer, since 2 is e.g. Ni—Co—Cr—Al—Y (see col 14, line 12-16), which the skilled artisan would expect not to be conductive to lithium ions.  
12.	Claims 13-15, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh US Patent 5,516,597 as evidenced by NPL 1 (http://www.keramverband.de/brevier_engl/4/1/4_1_4.htm) and NPL 2 (https://www2.lbl.gov/Science-Articles/Archive/ceramic-sinter.html).
Regarding Claims 13, 14, and 19, Singh discloses an electrode (air electrode) comprising a first layer 12 comprising a coating (interconnect) 16 wherein the coating 16 comprises a first material (e.g. doped lanthanum chromite) and a second layer (interlayer) 14 deposited on the coating 16 of the first layer 12, wherein the second layer comprises a plurality of particles formed from a second material, wherein the plurality of particles in the second layer are formed from particles having an original surface, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another since the second layer 14 is sintered ceramic material (tantalum oxide, cerium oxide, niobium oxide, non-lithium ion conductive material in non-doped form, and would be porous as a sintered ceramic, meeting Claims 14 and 19) (see Figs and col 6, line 43- col 7, line 45) and NPL1 and NPL2 show that sintering a material to form a ceramic results in fusion of the particles together such that original surfaces can no longer be discerned.  See NPL evidentiary figures above.  The Office notes that “deposited on” (regarding the placement of the second layer on the coating) is a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding Claim 15, the first layer 12 comprises electrolyte 18 which separates 12 from fuel electrode 20, and so it is a separator. 
Regarding Claim 22, the second layer has a thickness from 1 to 5 microns (col 4, lines 22-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious over Allie US PG Publication 2017/0179472, as applied to Claim 1, and further in view of Du US PG Publication 2017/0149086.
Regarding Claims 4-6, Allie discloses the claimed article but does not disclose wherein the ceramic material comprises the formula LixMPySz wherein x, y, and z are integers and wherein M is selected from the group consisting of Sn, Ge, and Si or wherein the ceramic material comprises Li22SiP2S18 in the form of particles having an average largest cross-sectional area of between 5-10 microns. However, Du discloses wherein Li22SiP2S18 is used as an excellent separator or protective layer in a lithium battery and ideally has an average largest cross-sectional dimension of from a range of values that includes 5 to 10 microns (paras 0023, 0144-0146, 0160-0161).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use Li22SiP2S18 as the ceramic material in the article of Allie because Du teaches that this material has desirable properties when used in the same technology and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
14.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Allie US PG Publication 2017/0179472, as applied to Claim 1, and further in view of Chen US PG Publication 2017/0331092.
Regarding Claim 8, Allie fails to specifically disclose wherein at least a portion of a surface of the second layer not in contact with the first layer has a surface roughness of greater than or equal to about 0.1 µm.  However, Chen teaches that an electrolyte separator in a lithium ion battery has a surface roughness of at least one surface from about 0.01 µm to 10 µm (para 0139), which encompasses the claimed range, and while Chen does not provide specific rationale for said values, the skilled artisan would have seen this as a teaching of target values for such a parameter for either side of the separator of Allie and would have found it obvious before the effective filing date of the instant application to impart a surface roughness of at least 0.1 µm to either side of the second layer of Allie, including the side not facing the first layer, because Chen teaches that these are typical working values for such a physical parameter in the same field of technology. 
15.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being obvious over Allie US PG Publication 2017/0179472.
Regarding Claim 9, Allie teaches that the plurality of particles has a particle size of less than 3 microns (para 0097) which overlaps the claimed range.  Although Allie does not refer to the “average largest cross-sectional dimension,” this is seen as the average particle size lacking special definition in the instant disclosure. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Regarding Claim 21, Allie discloses the claimed article and discloses that the thickness of the second layer is about 2.5 microns (para 0108), which is obvious over the claimed range of about 5 microns to about 20 microns. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Allowable Subject Matter
16.	 Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16-17 further limit the electrode of Claim 13 to having a polymeric material in the first layer or having a ceramic material embedded in a polymer in the coating, but there is no prior art that would modify the invention of the cited prior art to arrive at the claimed invention.  The cited prior art is directed to technology that does not have apparent need for a polymeric layer (e.g. in a fuel cell or a heat resisting member).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
17.	Claims 1-3, 8-10, and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 8, 10 of US Patent 10,879,527.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The combination of conflicting claims 1-3, 5, 8, 10 read on currently pending claims 1-3, 8-10, and 13.
Conflicting Claims:
1. An electrochemical cell, comprising: a first layer; a second layer disposed on the first layer, wherein the second layer is porous and comprises a plurality of particles, wherein the plurality of particles in the second layer are formed from particles having an original surface, wherein at least a portion of the plurality of particles comprise a non-ionically conductive material, wherein the second layer has an ionic conductivity less than about 10.sup.−6 S/cm, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another, wherein the second layer has an average thickness between about 0.1 microns and about 5 microns; and a liquid electrolyte, wherein the second layer is permeable to the liquid electrolyte.
2. An article for use in an electrochemical cell, comprising: a first layer comprising lithium metal; and a second layer deposited on the first layer, wherein the second layer comprises a plurality of particles, wherein the plurality of particles in the second layer are formed from particles having an original surface, and wherein the second layer is porous, wherein at least a portion of the plurality of particles are at least partially embedded within the lithium metal of the first layer, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another, wherein the second layer has an average thickness between about 0.1 microns and about 5 microns.
3. An electrode, comprising: a first layer comprising an electroactive layer and a coating, wherein the coating comprises a first material; and a second layer deposited on the coating of the first layer, wherein the second layer is a protective layer and comprises a plurality of particles formed of a second material, and wherein the plurality of particles in the second layer are formed from particles having an original surface, wherein the first material has a hardness greater than a hardness of the second material, wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another, and wherein the second layer has an average thickness between about 0.1 microns and about 5 microns.
 5. An electrochemical cell as in claim 1, wherein the non-ionically conductive material comprises a ceramic material.
8. An electrochemical cell as in claim 1, wherein at least a portion of the surface of the second layer not in contact with the first layer has a surface roughness of greater than or equal to about 0.1 μm.
10. An electrochemical cell as in claim 1, wherein the plurality of particles have an average largest cross-sectional dimension between about 0.5 microns and about 20 microns.
Instant Claims:

1. (Original) An article for use in an electrochemical cell. comprising: a first layer: and a second layer deposited on the first layer, wherein the second layer comprises a plurality of particles formed from particles having an original surface, wherein at least a portion of the plurality of particles are at least partially embedded within the first layer, and wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another.  
2. (Original) An article as in claim 1, wherein at least a portion of the plurality of particles comprises a non-ionically conductive material.  
3. (Original) An article as in claim 2, wherein the non-ionically conductive material comprises a ceramic material.
8. (Original) An article as in claim 1, wherein at least a portion of a surface of the second layer not in contact with the first layer has a surface roughness of greater than or equal to about 0.1 pm.  
9. (Original) An article as in claim 1, wherein the plurality of particles has an average largest cross-sectional dimension between about 0.5 microns and about 20 microns.  
10. (Original) An article as in claim 1, wherein the second layer comprises an ionically conductive material, and wherein at least a portion of the ionically conductive material is crystalline.

13. (Original) An electrode, comprising: a first layer comprising a coating, wherein the coating comprises a first material; and a second layer deposited on the coating of the first layer, wherein the second layer comprises a plurality of particles formed of a second material, wherein the plurality of particles in the second layer are formed from particles having an original surface, and wherein at least a portion of the plurality of particles are fused to one another such that at least a portion of the original surface of the particles can no longer be discerned in the plurality of particles fused to one another.

Note that the cited conflicting independent claims are more narrow in scope than the instant claims but they nevertheless contain each and every limitation of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729